[Cite as Audio v. Ohio Pub Works Comm., 2011-Ohio-2754.]

                                    Court of Claims of Ohio
                                                                                 The Ohio Judicial Center
                                                                         65 South Front Street, Third Floor
                                                                                    Columbus, OH 43215
                                                                          614.387.9800 or 1.800.824.8263
                                                                                     www.cco.state.oh.us




DIGGER’S AUDIO                                             Case No. 2010-12184-AD

        Plaintiff                                          Deputy Clerk Daniel R. Borchert

         v.                                                ENTRY OF DISMISSAL

OHIO PUBLIC WORKS COMMISSION




         {¶ 1} On November 29, 2010, plaintiff entity, Digger’s Audio, filed a complaint in
this court. On January 14, 2011, this court issued an entry ordering plaintiff entity to
obtain counsel to proceed with this claim, to file a notice of appearance, and an
amended complaint with this court or face dismissal of this case. Plaintiff entity has not
complied with the court order. Accordingly, plaintiff entity’s case is DISMISSED, without
prejudice, pursuant to Civ.R. 41. The court shall absorb the court costs of this claim.




                                                           ________________________________
                                                           DANIEL R. BORCHERT
                                                           Deputy Clerk

Entry cc:
LeRoy J. Henes
Digger’s Audio
715 N. B. St.
Hamilton, Ohio 45013

DRB/laa
Filed 3/9/11
Sent to S.C. reporter 5/27/11